Thayer, J.,
concurring specially: I believe that marital masters and trial judges should, when using their discretion in distributing assets of the parties in a divorce action, consider certain equities, and that was done in this case. However, since the valuation date for various assets may be critical to not only the parties but the orderly administration of justice, we must await the presence of the full court to determine whether more guidance should be given in this area. When these issues are appropriately raised in future cases, I will hope for the participation of knowledgeable members of the bar as amici curiae.
Souter, J., joins in the special concurrence.